UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7231


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY DAVE GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00968-MBS-7)


Submitted:   February 26, 2016            Decided:   March 22, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dave Green, Appellant Pro Se. Stanley D. Ragsdale,
Julius Ness Richardson, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony    Dave   Green    appeals    the   district   court’s    order

denying   his   18   U.S.C.    § 3582(c)(2)   (2012)   motion.    We   have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Green, No. 1:10-cr-00968-MBS-7 (D.S.C. dated July 9,

2015 & entered July 13, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                     2